Citation Nr: 0500217	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 


REMAND

The appellant has alleged service upon which VA non-service 
connected pension benefits may be authorized from 1942 to 
1945 (as indicated, for example, in his January 2003 
application for benefits).  The RO requested verification of 
this period of service from the service department in May 
2003.  Also, the appellant has submitted a purported 
certificate of service from December 1945 to May 1946.  
However, for reasons that are not clear from the 
documentation of record, the service department's May 2003 
reply to the RO's request for certification or verification 
of service appears to pertain only to a period for service 
from July 1946 to April 1949.  Because this case must be 
decided based on service department certification or 
verification of claimed periods of service, see Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992), the RO should obtain 
clearly documented positive or negative certification or 
verification of service based on all periods of service 
alleged by the appellant or indicated by documentation 
received by the appellant. 

Received by the RO from the appellant on July 28, 2003, and 
associated with the claims file after issuance of the July 
13, 2003, Statement of the Case, are a certificate dated 
December 1943 regarding the appellant's service with the 
"Fil-American Irregular Troops," an undated Certificate of 
Membership of the appellant with the Veterans Organization of 
the Philippines, and an award form the President of the 
Philippines to the appellant dated July 3, 1973.  

Also received by the RO, in August 2003, is an affidavit from 
an individual purporting to be both a witness as a World War 
II comrade-in-arms of the appellant and a representative of 
the appellant.  The Board acknowledges that this individual 
has since withdrawn is representation of the appellant.  
Nevertheless, to the extent the statement purports to be a 
lay-witness account of the appellant's service, it appears to 
be intended as relevant evidence.

Additionally associated with the claims file is a document 
twice submitted by the appellant, received by the RO in 
January 2003 and in July 2003, not written in English, for 
which no translation has been provided.  The RO should obtain 
a translation into English for this document so that its 
relevance and probative value may be evaluated by VA.  The 
document appears to pertain to "Vinzons," who the appellant 
seems to claim headed a unit in which the appellant contends 
he served during World War II, and who is addressed in a 
December 18, 1941, telegraph from General Douglas Macarthur, 
a copy of which was first associated with the claims file in 
January 2003.
 
No waiver of initial consideration by the RO of the above-
described newly received and untranslated evidence has been 
received.  The Board acknowledges the questionable relevance 
of this evidence in making a determination on the merits of 
this case.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  However, as the evidence was intended to be relevant 
and probative, issuance of a Supplemental Statement of the 
Case with consideration of the above-described newly received 
and untranslated evidence is appropriate.  See 38 C.F.R. 
§ 19.31.    

The Board acknowledges, and the appellant is advised, that a 
July 17, 2003, letter from the RO to the appellant brings 
into question the authenticity of information and evidence 
submitted by the appellant in support of his claim.  

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. § 
3.901.  A forfeiture action is an adversarial process 
initiated by VA.  The United States Court of Appeals for 
Veterans Claims has held, in essence, that this process 
required the application of a "beyond a reasonable doubt 
standard" to declare a forfeiture.  See Trilles v. West, 13 
Vet. App. 314, 320-22, 326-27 (2000).

In order to avoid an unwarranted waste of scarce VA 
resources, if it appears upon continued development and 
adjudication that this claim is beyond a reasonable doubt 
fraudulent, the RO should take appropriate action.      

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the service 
department a clearly documented positive 
or negative response to a request for 
verification or certification for all 
periods of service alleged by 
correspondence and documentation received 
from the appellant.

2.  The RO should obtain a translation of 
the document received in January 2003 and 
July 2003 entitled "MGA DAKILANG 
PILIPINO."

3.  In order to avoid an unwarranted 
waste of scarce VA resources, if at any 
point during the development and 
adjudication process it appears that this 
claim is beyond a reasonable doubt 
fraudulent, the RO should take 
appropriate action.  See 38 U.S.C.A. § 
6103(a); 38 C.F.R. § 3.901; Trilles v. 
West, 13 Vet. App. 314, 320-22, 326-27 
(2000).

4.  If appropriate, the RO should 
readjudicate the issue on appeal.  If 
upon readjudication any benefit sought 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which addresses all evidence received by 
VA since issuance of the Statement of the 
Case in July 2003 and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


